DETAILED ACTION
This action is responsive to the application No. 16/349,886 filed on May 14, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 3 (claims 1-3, 5, 8-11, and 15) in the reply filed on August 7, 2020 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Status
Claims 1-3, 5, 8-11, and 15 are currently pending and being considered in the Office Action. Claims 4, 6, 7, and 12-14 are withdrawn.

Information Disclosure Statement
	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. The IDS has been considered.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings as filed on May 14, 2019 are at least partially illegible due to . Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0076] of the originally filed specification recites, “a barrier metal film 315a, a conductive portion 315b… are formed, so that the semiconductor device 300 illustrated in FIG. 12 is fabricated.” Figs. 12-17 do not include elements labeled 315a or 315b. Examiner’s interpretation from the disclosure is that element labels 315a and 315b should be applied to elements analogous to 15a and 15b in Fig. 1, although as noted in the above objection to the drawings it is not clear which elements these labels are pointing to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
VERTICAL ELECTRODE STRUCTURE COMPRISING LOW-RESISTANCE FILM FOR PREVENTING DAMAGE DURING ETCHING.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the limitation “the specific layer of low-resistance film extends longer and closer to the portion to be connected than the plurality of layers other than the specific layer” in lines 6-8 is indefinite because the limitation “the plurality of layers other than the specific layer” lacks antecedent basis in the claim. Claim 9 recites “the low-resistance film comprises a stacked structure that includes a stack of a plurality of layers of low-resistance films.” By broadest reasonable interpretation, two layers may be considered a stack of a plurality of layers of low resistance films, in which case the layer other than the specific layer would be a single layer rather than a plurality of layers. It is therefore unclear from the claim whether Applicant intends for “a plurality of layers” to include two layers or to require at least three layers.
For the purpose of the examination, the limitation “the specific layer of low-resistance film extends longer and closer to the portion to be connected than the plurality of layers other than the specific layer” will be interpreted as --the specific layer of low-resistance film extends longer and closer to the portion to be connected than the at least one layer of low-resistance film other than the specific layer--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raaijmakers (U.S. Pub # 2003/0143839).
Regarding independent Claim 1, Raaijmakers teaches, in Figs. 13 and 22, a semiconductor device, comprising: 
a vertical electrode (Fig. 13: second portion of 150 & 155, paragraphs [0172] & [0177], wherein 150 is disclosed as having two portions, “the liner 150 can comprise an initial metal adhesion layer in addition to a metal nitride barrier layer”) in a vertical hole (Fig. 9a: 62, paragraph [0080]), wherein the vertical hole (62) has an opening portion (at Fig. 9a: 55) and a hole bottom (at Fig. 9a: 52); 
a base (Fig. 22: 250, Fig. 13: 50, paragraph [0072]), wherein 

the vertical electrode (second portion of 150 & 155) extends along a thickness direction of the base (50), and 
the vertical electrode (second portion of 150 & 155) comprises a structure that includes a barrier metal film (second portion of 150; paragraph [0172]: “the liner 150 can comprise… a metal nitride barrier layer”) and a conductive material (155); 
a first insulating film (Fig. 22: 348, paragraphs [0190]-[0191], analogous to Fig. 13: 148, paragraphs [0108] & [0113]) exposed to the vertical hole (62), wherein 
the barrier metal film (second portion of 150) and the conductive material (155) are stacked sequentially from a side close to the first insulating film (348/148), and 
the first insulating film (348/148) has a tapered shape (see Fig. 122, paragraphs [0190]-[0191]) with a thickness of the first insulating film (348/148) gradually decreases ([0191]) from the opening portion of the vertical hole (at 55) toward the hole bottom of the vertical hole (62),
a low-resistance film (first portion of 150, paragraph [0172]: “the liner 150 can comprise an initial metal adhesion layer”), wherein 
the low-resistance film (first portion of 150) is between the barrier metal film (second portion of 150) and the first insulating film (348/148) except (since “sealing layer” 348/148 cited herein as the first insulating film is formed having a tapered shape that does not cover the hole bottom as shown in Fig. 22, and “metal adhesion layer 150” cited herein as the low-resistance film covers the hole bottom as shown in Fig. 13, the low-resistance film is not considered to be between the barrier metal film and the first insulating film at the hole bottom, which is in the vicinity of the portion to be connected) in a vicinity of the portion to be connected (52), and 

Regarding Claim 2, Raaijmakers teaches the semiconductor device according to claim 1, wherein the low-resistance film (first portion of 150) comprises at least one of Ti, TiN, Ta, TaN, Zr, ZrN, Hf, HfN, Ru, Co, W, WN, Mn, MnN, Al, Sn, Zn, Si, Ge, Ga, or SiN ([0172]).
Regarding Claim 3, Raaijmakers teaches the semiconductor device according to claim 1, wherein the first insulating film (348/148) and the barrier metal film (second portion of 150) have an extending portion (vertical extension of 348/148 and 150), wherein the extending portion extends along a field portion (the instant limitation “field portion” is not clearly defined the disclosure of the invention, and is therefore given the broadest reasonable interpretation of the term, such that the portion of lower insulating layer 250/50 adjacent to vertical hole 62 may be considered a “field portion” since an electric field may be generated in this portion by applying a voltage across the vertical electrode) of the base (250/50), and 
the low-resistance film (first portion of 150) is between the first insulating film (348/148) and the barrier metal film (second portion of 150) along the field portion of the base (250/50).
Regarding Claim 8, Raaijmakers teaches the semiconductor device according to claim 1, further comprising a second insulating portion (Fig. 13: 51, paragraph [0072]) stacked on a 
the side surface (52) of the portion to be connected is on a side of the opening portion (at 55) of the vertical hole (62), and 
an end portion (bottom end of 150, proximate to 52) of the low-resistance film (first portion of 150), the end portion (bottom of 150) being that is close to the portion to be connected (52), reaches the second insulating film (51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lou (U.S. Pub # 2011/0175236) in view of Raaijmakers (U.S. Pub # 2003/0143839).
Regarding independent Claim 1, Lou teaches a semiconductor device, comprising: 
a vertical electrode (Fig. 1G: 116, paragraph [0027]) in a vertical hole (Fig. 1G: 112, paragraph [0020]), wherein the vertical hole (112) has an opening portion (proximate to Fig. 1G: 100b) and a hole bottom (proximate to Fig. 1G: 100a); 
a base (Fig. 1G: 100, paragraph [0016]), wherein 

the vertical electrode (116) extends along a thickness direction of the base (100), and 
a first insulating film (Fig. 1G: 114a, paragraph [0025]) exposed to the vertical hole (112), wherein 
the first insulating film (114a) has a tapered shape with a thickness of the first insulating film (114a) gradually decreases (see Fig. 2C) from the opening portion (proximate to 100b) of the vertical hole (112) toward the hole bottom of the vertical hole (proximate to 100a).
Lou is silent with respect to wherein the vertical electrode comprises a structure that includes a barrier metal film and a conductive material; the barrier metal film and the conductive material are stacked sequentially from a side close to the first insulating film, and a low-resistance film, wherein the low-resistance film is between the barrier metal film and the first insulating film except in a vicinity of the portion to be connected, and a resistance value of the low-resistance film is lower than a resistance value of the first insulating film.
Raaijmakers discloses a semiconductor device, comprising: 
a vertical electrode (Fig. 13: second portion of 150 & 155, paragraphs [0172] & [0177], wherein 150 is disclosed as having two portions, “the liner 150 can comprise an initial metal adhesion layer in addition to a metal nitride barrier layer”) in a vertical hole (Fig. 9a: 62, paragraph [0080]), wherein the vertical hole (62) has an opening portion (at Fig. 9a: 55) and a hole bottom (at Fig. 9a: 52); wherein 
the vertical electrode (second portion of 150 & 155) comprises a structure that includes a barrier metal film (second portion of 150; paragraph [0172]: “the liner 150 can comprise… a metal nitride barrier layer”) and a conductive material (155); 

the barrier metal film (second portion of 150) and the conductive material (155) are stacked sequentially from a side close to the first insulating film (348/148), and 
a low-resistance film (first portion of 150, paragraph [0172]: “the liner 150 can comprise an initial metal adhesion layer”), wherein 
the low-resistance film (first portion of 150) is between the barrier metal film (second portion of 150) and the first insulating film (348/148) except (since “sealing layer” 348/148 cited herein as the first insulating film is formed having a tapered shape that does not cover the hole bottom as shown in Fig. 22, and “metal adhesion layer 150” cited herein as the low-resistance film covers the hole bottom as shown in Fig. 13, the low-resistance film is not considered to be between the barrier metal film and the first insulating film at the hole bottom, which is in the vicinity of the portion to be connected) in a vicinity of the portion to be connected (52), and 
a resistance value of the low-resistance film (first portion of 150) is lower than a resistance value (the instant limitation “a resistance value” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Raaijmakers anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) of the first insulating film (348/148).

Regarding Claim 5, Lou as previously modified teaches the semiconductor device according to claim 1, wherein a film thickness of the low-resistance film (first portion of Raaijmakers: 150) is thicker in the opening portion of the vertical hole than the hole bottom of the vertical hole (Lou indicates in Fig. 1G that a conformal conducting layer 116 is thicker in the opening portion of the vertical hole, at 100b, than the hole bottom of the vertical hole, at 100a; it would therefore be obvious to form the low-resistance film, which is a conformal conducting layer, to have the thickness properties indicated by Lou).
Regarding independent Claim 15, Lou teaches a solid-state image sensor, comprising:
a vertical electrode (Fig. 1G: 116, paragraph [0027]) in a vertical hole (Fig. 1G: 112, paragraph [0020]), wherein the vertical hole (112) has an opening portion (proximate to Fig. 1G: 100b) and a hole bottom (proximate to Fig. 1G: 100a); 
a semiconductor substrate (Fig. 1G: 100, paragraph [0016]); 
a wiring layer (Fig. 1G: 118, paragraph [0028]) stacked on the semiconductor substrate, wherein the vertical electrode (116) extends from the opening portion (proximate to 100b) of the 
the vertical electrode (116) extends in the wiring layer (118) along a thickness direction of the semiconductor substrate (100), and 
an insulating film (Fig. 1G: 114a, paragraph [0025]) exposed to the vertical hole (112), 
the insulating film (114a) has a tapered shape with a thickness of the insulating film (114a) gradually decreases (see Fig. 2C) from the opening portion (proximate to 100b) of the vertical hole (112) toward the hole bottom (proximate to 100a) of the vertical hole (112); and 
Lou is silent with respect to the vertical electrode comprises a structure that includes a barrier metal film and a conductive material; wherein the barrier metal film and the conductive material are stacked sequentially from a side close to the insulating film, and a low-resistance film, wherein a resistance value of the low-resistance film is lower than a resistance value of the insulating film, and the low-resistance film is between the barrier metal film and the insulating film except in a vicinity of the portion to be connected.
Raaijmakers discloses a semiconductor device, comprising: 
a vertical electrode (Fig. 13: second portion of 150 & 155, paragraphs [0172] & [0177], wherein 150 is disclosed as having two portions, “the liner 150 can comprise an initial metal adhesion layer in addition to a metal nitride barrier layer”) in a vertical hole (Fig. 9a: 62, paragraph [0080]), wherein the vertical hole (62) has an opening portion (at Fig. 9a: 55) and a hole bottom (at Fig. 9a: 52); wherein 
the vertical electrode (second portion of 150 & 155) comprises a structure that includes a barrier metal film (second portion of 150; paragraph [0172]: “the liner 150 can comprise… a metal nitride barrier layer”) and a conductive material (155); 
a first insulating film (Fig. 22: 348, paragraphs [0190]-[0191], analogous to Fig. 13: 148, paragraphs [0108] & [0113]) exposed to the vertical hole (62), wherein 

a low-resistance film (first portion of 150, paragraph [0172]: “the liner 150 can comprise an initial metal adhesion layer”), wherein 
the low-resistance film (first portion of 150) is between the barrier metal film (second portion of 150) and the first insulating film (348/148) except (since “sealing layer” 348/148 cited herein as the first insulating film is formed having a tapered shape that does not cover the hole bottom as shown in Fig. 22, and “metal adhesion layer 150” cited herein as the low-resistance film covers the hole bottom as shown in Fig. 13, the low-resistance film is not considered to be between the barrier metal film and the first insulating film at the hole bottom, which is in the vicinity of the portion to be connected) in a vicinity of the portion to be connected (52), and 
a resistance value of the low-resistance film (first portion of 150) is lower than a resistance value (the instant limitation “a resistance value” is considered a statement of the inherent properties and/or functions of the material of the process, wherein the prior art of Raaijmakers anticipates or renders obvious the claimed material structure; it has been held that when the structure recited in the prior art is substantially identical to that of the claimed structure, or are produced by substantially identical processes, then the claimed properties or functions are presumed to be inherent; when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established; see MPEP § 2112.01) of the first insulating film (348/148).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lou (U.S. Pub # 2011/0175236) in view of Raaijmakers (U.S. Pub # 2003/0143839) as applied to claim 1 above, and further in view of Yang (U.S. Pub # 2009/0206485).
Regarding Claim 9, Lou as previously modified by Raaijmakers teaches the semiconductor device according to claim 1, and is silent with respect to wherein the low-resistance film comprises a stacked structure that includes a stack of a plurality of layers of low-resistance films, a specific layer of the plurality of layers of low-resistance films is stacked closest to a center of the vertical hole, and the specific layer of low-resistance film extends longer and closer to the portion to be connected than the plurality of layers other than the specific layer.
Yang discloses a semiconductor device comprising: 
a vertical electrode (Fig. 12B: 48 & 50, paragraphs [0058] & [0061]) in a vertical hole (Fig. 4: 26, paragraph [0033]);
wherein the vertical electrode (48 & 50) extends toward a portion to be connected (Fig. 12B: 20, paragraph [0033];
a low-resistance film (Fig. 12B: 30 & 46, paragraphs [0046] & [0055]);
wherein the low-resistance film (30 & 46) comprises a stacked structure that includes a stack of a plurality of layers of low-resistance films (30 & 46), 
a specific layer (46) of the plurality of layers of low-resistance films (30 & 46) is stacked closest to a center of the vertical hole (26), and the specific layer of low-resistance film (46) extends longer and closer to the portion to be connected (20) than the at least one layer of low-resistance film (30) other than the specific layer (46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “low-resistance film comprises a stacked structure that includes a stack of a plurality of layers of low-resistance films, a specific layer of the plurality of layers of low-resistance films is stacked closest to a center of the vertical hole, and the specific .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lou (U.S. Pub # 2011/0175236) in view of Raaijmakers (U.S. Pub # 2003/0143839) as applied to claim 1 above, and further in view of Sprey (U.S. Pub # 2008/0242078).
Regarding Claim 10, Lou as previously modified by Raaijmakers teaches the semiconductor device according to claim 1, and is silent with respect to wherein the vertical electrode has a diameter of at least 10 µm and an aspect ratio of at least 1.
	Sprey discloses a semiconductor device wherein a vertical electrode (Fig. 1B: 102, 104, 112, paragraphs [0020] & [0026]) has a diameter of at least 10 µm and an aspect ratio of at least 1 (paragraph [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “vertical electrode has a diameter of at least 10 µm and an aspect ratio of at least 1” teachings of Sprey to the device of Lou as previously modified because Sprey discloses in paragraph [0003] that an IC package may incorporate deep vias in order to form a highly integrated device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lou (U.S. Pub # 2011/0175236) in view of Raaijmakers (U.S. Pub # 2003/0143839) as applied to claim 1 above, and further in view of Torres (U.S. Pub # 2009/0218699).
Regarding Claim 11, Lou as previously modified by Raaijmakers teaches the semiconductor device according to claim 1, and is silent with respect to wherein an aspect ratio of a portion of the hole bottom having a side wall not provided with the low-resistance film is less than 1 (excluding 0).
	Torres discloses a semiconductor device wherein an aspect ratio of a portion of the hole bottom (Fig. 3B: 1A, paragraph [0110]) having a side wall not provided with a low-resistance film (Fig. 3A: 14, paragraph [0098]) is less than 1 (excluding 0) (although an aspect ratio is not explicitly recited, the portion of via 1A not provided with a film 14 clearly has a greater width than height, wherein the height is determined by the combined thicknesses of removed portions of films 12 and 14, and therefore is considered to have an aspect ratio less than 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “aspect ratio of a portion of the hole bottom having a side wall not provided with the low-resistance film is less than 1 (excluding 0)” teachings of Torres to the device of Lou as previously modified because Torres discloses in paragraphs [0107]-[0111] that tuning a punch-through deposition barrier process (which removes a bottom portion of a low-resistance film) allows the bottom of the via to be opened while keeping protected substantially vertical and substantially horizontal walls of the surrounding dielectric layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (U.S. Pat # 5,911,857), Kim (U.S. Pat # 6,140,223), Kim (U.S. Pub # 2009/0001584), Yang (U.S. Pub # 2010/0327446), and Liu (U.S. Pub # 2017/0117218) disclose semiconductor devices comprising a vertical electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892